Citation Nr: 0936341	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  07-15 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the left wrist.

2.  Entitlement to service connection for prostate cancer, to 
include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from October 1964 to 
December 1966.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from November 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.

Historically, the Board notes that service connection for 
gunshot wound fracture of the left thumb was granted in an 
April 1996 rating decision.  A noncompensable rating was 
assigned, effective from September 12, 1995.  The Veteran 
perfected an appeal with respect to the noncompensable rating 
assigned and in a March 1997 supplemental statement of the 
case the RO increased the rating to 10 percent.  As that is 
not the highest rating possible, the case then went up to the 
Board.  In March 2000 Board remanded the claim of entitlement 
to a rating in excess of 10 percent for residuals of a 
gunshot wound to the left thumb.  Then, in a December 2003 
rating decision, the RO granted service connection for mild 
osteoarthritis of the left shoulder, left wrist, and left 
thumb.  A 10 percent evaluation was assigned, effective 
January 22, 2003.  In a December 2003 supplemental statement 
of the case, a rating in excess of 10 percent for residuals 
of a gunshot wound to the left thumb was denied.  When the 
issue of entitlement to a rating in excess of 10 percent for 
gunshot wound of the left thumb was again before the Board in 
February 2005, that issue was remanded for additional 
development.  Thereafter, in a November 2005 rating decision 
(one of the decisions on appeal), the RO granted a separate 
rating for osteoarthritis of the left thumb and wrist.  A 10 
percent evaluation was assigned, effective February 22, 2005.  
Then, in February 2006, the Board again denied entitlement to 
a rating in excess of 10 percent for the left thumb gunshot 
wound.  

The Veteran did not appeal the Board decision; however, the 
Veteran did file a timely appeal with respect to the 10 
percent rating assigned for osteoarthritis of the left thumb 
and wrist.  Since that time, the RO has characterized the 
issue solely as osteoarthritis of the left wrist.  In a 
February 2006 decision, the Board denied a rating in excess 
of 10 percent for gunshot wound of the left thumb.  As that 
decision covers the range of motion of the thumb, as well as 
limitation of motion of the thumb due to pain, fatigue, 
weakness, and lack of endurance, such thumb symptoms will not 
be considered with respect to the current claim, which is 
limited to entitlement to an increased rating for 
osteoarthritis of the left wrist.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a rating in excess of 10 percent 
rating for osteoarthritis of the left wrist is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam.

2.  The Veteran served in Korea from March 15, 1965 to 
approximately December 1966; he did not serve in the 
demilitarized zone in Korea at any time during the period 
from April 1968 to July 1969.

3.  There is no objective evidence showing that the Veteran 
was exposed to Agent Orange while serving on active duty.  

4.  Prostate cancer was not present in service or within one 
year of the Veteran's discharge from service, and prostate 
cancer is not otherwise etiologically related to service.









CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
1131 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009). 
 Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in a June 2005 letter, the RO provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the Veteran and the types 
of evidence that will be obtained by VA.  Additionally, a 
March 2006 notice letter informed the Veteran as to 
disability ratings and effective dates.  

As the Dingess notice came after the initial adjudication of 
the claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
Veteran's claim was readjudicated by the RO in May 2009, 
after proper VCAA notice was provided and after the Veteran 
had an opportunity to respond.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).  The Board concludes that the duty to 
notify has been met.
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service personnel and treatment records, VA 
treatment records and examination reports, and private 
treatment records.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the Veteran and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so. Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Service Connection Legal Authority

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish a service connection for an injury, the Veterans 
Court generally requires a veteran to show (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of in-service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  In cases where the veteran cannot 
establish some of these elements, a veteran can instead 
establish continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
To establish continuity of symptomatology, the Veterans Court 
requires a veteran to show "(1) that a condition was 'noted' 
during service, (2) evidence of postservice continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war and a malignant tumor 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In addition to the above, 38 U.S.C.A. § 1116(a) provides 
presumptive service connection on the basis of herbicide 
exposure for specified diseases (including prostate cancer) 
manifested to a degree of 10 percent at any time after 
service in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, or in the demilitarized zone of Korea from April 1968 
to July 1969.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 
3.307(a)(6)(ii), 3.309(e).
 
The United States Department of Defense ("DOD") has confirmed 
that Agent Orange was used from April 1968 through July 1969 
along the demilitarized zone ("DMZ") in Korea. DOD defoliated 
the fields of fire between the front line defensive positions 
and the south barrier fence.  If it is determined that a 
veteran who served in Korea during this time period belonged 
to one of the units identified by DOD, then it is presumed 
that he or she was exposed to herbicides containing Agent 
Orange, and the presumptions outlined in 38 C.F.R. § 
3.309(e)(2009) will apply.  See MR21-1MR, Part IV, Subpart 
ii, Chapter 2, Section C; see also Veterans Benefits 
Administration (VBA) "Fact Sheet" distributed in September 
2003.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran claims that he is entitled to service connection 
for prostate cancer because it is due to exposure to 
herbicides in service.  Specifically, the Veteran maintains 
that he was exposed to Agent Orange during his service in 
Vietnam.  However, the evidence confirms that he did not 
serve in Vietnam.  With regard to other foreign service, 
there is conflicting information contained in the claims 
file.  The Veteran's personnel records show that he served in 
Korea from March 15, 1965 to January 4, 1967.  However, the 
Veteran's DD-214 indicates that he only served on active duty 
from October 1964 to December 1966, and that during that time 
he had one year of foreign service.  In any event, the 
evidence clearly shows that he did not serve in Vietnam.

With respect to whether the Veteran's prostate cancer is 
related to exposure to Agent Orange while serving in Korea, 
there is no corroborating evidence of this alleged exposure.  
The Board notes that while the Veteran did serve in Korea, he 
served from 1965 to approximately December 1966, which is not 
a time during which Agent Orange was used.  Instead, it is 
before it was used.  Moreover, there is no other record 
documenting any exposure to herbicides in service.  

With respect to the service connection claim on a direct 
basis, the service treatment records are negative for any 
prostate cancer or other prostate problems.  Moreover, the 
post-service medical evidence first documents the presence of 
prostate cancer in 2005, more than 25 years after the Veteran 
separated from service.  Additionally, none of the medical 
evidence contains a competent opinion linking the Veteran's 
prostate cancer with his military service.  In this regard, 
the Board notes that there are several letters from private 
physicians which opine that the Veteran's prostate cancer is 
a result of Agent Orange exposure in Vietnam.  Importantly, 
because the evidence confirms that the Veteran did not, in 
fact, serve in Vietnam, these opinions are of no probative 
value.  The Board notes that the weight of a medical opinion 
is diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  Accordingly, the opinions are not 
sufficient to raise a reasonable doubt.

In essence, the evidence linking a prostate cancer to service 
is limited to the Veteran's own statements.  Lay assertions 
may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  Although the Veteran 
is competent to report that he has experienced certain 
symptoms since military service, he is not competent to 
render a diagnosis of prostate cancer.  As noted above, 
service treatment records make no mention of a prostate 
cancer or any precursor thereto.  Further, no prostate cancer 
was found when he was examined for service separation.  
Prostate cancer was initially documented over two decades 
after his service separation, and no opinion linking this 
condition to military service has been presented.

Accordingly, service connection is not in order for prostate 
cancer.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  


ORDER

Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure, is denied.


REMAND

The Veteran claims that he is entitled to a rating in excess 
of 10 percent for his service-connected osteoarthritis of the 
left wrist.  The Board notes that the service-connected 
osteoarthritis of the left wrist was originally considered 
part of the residuals of the gunshot wound the Veteran 
suffered to his left thumb, and then as part of 
osteoarthritis of the left shoulder, left thumb, and left 
wrist.  It is now separately compensated at a 10 percent 
rating.

The Veteran last underwent a thorough examination of his left 
wrist, to include range of motion testing, in February 2005.  
Because the examiner did not have access to the claims file, 
a report by the same VA examiner was prepared in May 2005 
after the examiner reviewed the claims file.  No examination 
was conducted in May 2005.  

The Board is of the opinion that a new VA examination should 
be conducted to determine the current severity of the 
Veteran's osteoarthritis of the left wrist.  

Because the Board has determined that a medical examination 
is necessary in the instant case, the Veteran is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 address the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain copies of all treatment records 
from the VA Healthcare System dating from 
December 2008 to the present.

2.  Schedule the Veteran for a VA 
examination in order to determine the 
current severity of his service-connected 
osteoarthritis of the left wrist. The 
claims file and a copy of this Remand must 
be made available to and reviewed by the 
examiner. All indicated studies, including 
X-rays and range of motion studies in 
degrees, should be performed.  

In reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the specific 
excursion(s) of motion, if any, accompanied 
by pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

Tests of joint movement against varying 
resistance should be performed.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should also 
be described by the examiner.  If feasible, 
the examiner should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.   

The examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.  

The examiner should also provide an opinion 
concerning the impact of the osteoarthritis 
of the left wrist on the Veteran's ability 
to work.  The rationale for all opinions 
expressed should also be provided.

3.  Then, after any other indicated 
development is completed, the RO should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


